Citation Nr: 0918195	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-16 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stress fracture 
of the right second metatarsal bone.

2.  Entitlement to service connection for stress fractures of 
the bilateral femurs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1999 to August 1999, from June 2001 to December 
2001, and from February 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The RO in Muskogee, Oklahoma currently 
has original jurisdiction over this case.

Procedural history

In February 2002, the Veteran submitted claims of entitlement 
to service connection for stress fractures of the bilateral 
femurs and the right second metatarsal bone.  
The claims were denied by the RO in the March 2003 rating 
decision.  The Veteran disagreed, and she perfected her 
appeal by filing a timely substantive appeal in May 2004.

In June 2008, the claims were remanded for further procedural 
development.  The VA Appeals Management Center (AMC) 
continued the previous denials in a November 2008 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims file has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

In October 2003, the Veteran filed a claim of entitlement to 
service connection for a right shoulder disability.  Her 
claim was denied in an October 2008 rating decision.  
As evidenced by the claims file, a notice of disagreement has 
not yet been filed.  That issue is not in appellate status 
and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed as having a  
stress fracture of the right second metatarsal bone.

2.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed with stress 
fractures of the bilateral femurs.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a stress fracture 
of the right second metatarsal bone is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Entitlement to service connection for stress fractures of 
the bilateral femurs is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for stress fracture of 
the right second metatarsal bone.

2.  Entitlement to service connection for stress fractures of 
the bilateral femurs.

The Veteran seeks entitlement to service connection for 
stress fractures of the bilateral femurs and the right second 
metatarsal bone.  Because both service connection claims on 
appeal involve the application of identical law to similar 
facts, for the sake of economy, the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

In June 2008, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to provide the Veteran 
with appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The record indicates that the AOJ sent the Veteran a VCAA 
letter dated August 2008, which has been associated with the 
Veteran's VA claims file.  As indicated above, a SSOC was 
issued by the AOJ in November 2008.  Accordingly, the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated August 2008.  The VCAA letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA 
would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The Veteran was also advised 
in the VCAA letter that a VA examination would be scheduled 
if necessary to make a decision on her claims.  

The August 2008 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until August 
2008, years after the March 2003 RO decision that is the 
subject of this appeal.  Crucially, the Veteran's claims were 
readjudicated in the November 2008 SSOC, after she was 
provided with the opportunity to submit additional evidence 
and argument in support of claims and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided Dingess notice in the August 2008 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the August 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when the claims were received 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since the Veteran's claims were readjudicated 
in November 2008, following the issuance of the August 2008 
letter.  

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed stress fractures 
of the bilateral femurs and the right second metatarsal bone.  
Because the Board is denying the Veteran's claims, elements 
(4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's service treatment records, service personnel 
records, and the Veteran's statements.  Additionally, the 
Veteran was afforded a VA examination in August 2007.  

In a letter dated January 2008, the Veteran argued that an 
additional VA examination was required in order to accurately 
determine the existence of stress fractures of the bilateral 
femurs and the right second metatarsal bone.  Specifically, 
the Veteran argued that the August 2007 VA examination was 
inadequate because X-rays, rather than bone scans or magnetic 
resonance imaging (MRI), were used.  

The Board finds that a remand is not required.  There is no 
medical evidence to indicate that further diagnostic testing 
is necessary.  The radiological report indicated that X-rays 
showed a possible osteochondroma at the level of the 
Veteran's left knee.  The radiologist recommended further 
assessment of the possible osteochondroma with CT scan or 
MRI.  However, and significantly with respect to this issues 
on appeal, the radiologist did not indicate that such 
additional assessment was necessary as to the claimed stress 
fractures.

There is already of record competent medical evidence which 
addresses the Veteran's disability picture.  There is no 
suggestion that further medical testing would reveal any 
fractures; there is thus no reasonable basis for ordering 
another examination.  To the extent that the Veteran believes 
that stress fractures exist and that such would be identified 
via additional diagnostic testing, it is well-settled that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  A remand under such 
circumstances would be a useless expenditure of scarce VA 
medical and adjudicative resources.  See Counts v. Brown, 6 
Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's "duty to assist is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support the 
claim"].

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has provided evidence and 
argument on her behalf.  She declined the option of 
testifying at a personal hearing before a Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis

The Veteran is seeking service connection for stress 
fractures of the bilateral femurs and of the right second 
metatarsal bone.  

As was discussed above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  
See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record does not support a finding that current stress 
fractures of the bilateral femurs or the right second 
metatarsal bone exist.  Crucially, the August 2007 VA (QTC) 
examiner reported that both the right and left femurs were 
within normal limits.  Ranges of motion of the bilateral hips 
and knees were normal, and no abnormalities were noted.  
Similarly, the examiner did not document any abnormalities of 
the right foot upon examination.  Specifically, the examiner 
indicated that physical examination of the right foot 
"reveals no tenderness, painful motion, weakness, edema, 
atrophy, or disturbed circulation.  There is active motion in 
the metatarsophalangeal joint of the right great toe...She does 
not have any limitation with standing and walking."  

Crucially, X-rays performed in conjunction with the August 
2007 (QTC) VA examination revealed "a normal appearance of 
the humeral head, neck and trochangteric region" in both 
femurs.  The diaphyses of the bilateral femurs were 
"unremarkable."  The radiologist concluded that the X-rays 
showed "negative bilateral femurs."  See X-ray report dated 
August 2007.  Similarly, X-rays of the Veteran's right foot 
revealed, "[n]o fractures or osseous abnormalities."  
Additionally, no abnormalities of the joint spaces were 
demonstrated.  See the radiology report dated September 2007.  

The Board observes that the August 2007 examiner reported 
that the Veteran's bilateral femurs and right foot exhibited 
no abnormalities.  As to the bilateral femurs, the examiner 
clarified that there were "NO residuals" of the previous 
stress fractures and that the "condition has resolved."  
[Emphasis as in the original].  See Addendum to the VA 
examination dated August 2007.  As to the right foot, upon 
consideration of the X-ray report, the examiner clarified 
that there is no continuing diagnosis as to the right second 
metatarsal bone.  He stated, "there is NO pathology to 
render - Normal Right foot X-ray."  See Addendum to the VA 
examination dated September 2007.  Accordingly, the August 
2007 VA examination report and corresponding addendums 
demonstrate that the Veteran does not suffer from current 
stress fracture disabilities of either her bilateral femurs 
or right second metatarsal bone.

The August 2007 VA examination report and addendums appear to 
have been based upon thorough review of the record and 
thoughtful analysis of the Veteran's entire history and 
current medical conditions.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  
The Veteran's contentions, to the effect that further medical 
testing is required, have been dealt with by the Board above.

Additionally, the August 2007 VA examination report and 
addendums are consistent the Veteran's medical history.  
Notably, the service treatment records show that the Veteran 
was diagnosed with and treated for a stress fracture of the 
right second metatarsal bone in July 1999 during basic 
training.  The Veteran reported this stress fracture at the 
June 2001 enlistment examination for her second period of 
active duty.  No additional complaints or treatments related 
to this disability are subsequently reported.  Similarly, 
service treatment records show that the Veteran was diagnosed 
with stress fractures of the bilateral femurs in September 
2001, during her second period of active duty service.  
Service treatment records from her third period of active 
duty service do not document any continuing complaints or 
treatment pertaining to her legs.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].

The Veteran has complaints of pain in her legs and right toe.  
See the Veteran's letter dated January 2008.  The board 
wishes to make it clear that it dies not disbelieve the 
Veteran.  However, symptoms such as pain alone are not 
sufficient to establish the existence of a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of her claims.  She has 
not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran or her representative is 
contending that the Veteran currently suffers from stress 
fractures of the bilateral femurs and right second metatarsal 
bone, it is now well-established that laypersons without 
medical training, such as the Veteran and her representative, 
are not competent to comment on medical matters such as 
diagnosis.  See Espiritu, supra.  Accordingly, the statements 
offered by the Veteran and her representative in support of 
the claims are not competent medical evidence and do not 
service to establish the existence of said disabilities.

Because the competent medical evidence of record does not 
substantiate diagnoses of stress fractures in the bilateral 
femurs or right second metatarsal bone, the first element of 
38 C.F.R. § 3.304(f) is not met as to either claim, and 
service connection is not warranted on that basis.  See 
Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
stress fractures of the bilateral femurs and the right second 
metatarsal bone.  The benefits sought on appeal are 
accordingly denied.  


ORDER

Entitlement to service connection for stress fracture of the 
right second metatarsal bone is denied.

Entitlement to service connection for stress fractures of the 
bilateral femurs is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


